Title: [August 1774]
From: Washington, George
To: 




Augt. 1st. Went from Colo. Bassetts to Williamsburg to the Meeting of the Convention. Dined at Mrs. Campbells. Spent the Evening in my Lodgings.

	
   
   After he arrived at the convention, GW wrote to Thomas Johnson: “We never before had so full a Meeting . . . as on the present Occasion” (5 Aug. 1774, MdHi). At least 108 delegates, most of whom were also burgesses, were present at some time during the convention, which met in the Capitol (see VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 1:109, 219–22).



 


2. At the Convention. Dined at the Treasurer’s. At my Lodgings in the Evening.
 



   
   

   
3. Dined at the Speaker’s & Spent the Evening at my own Lodgings.
 


4. Dined at the Attorneys & Spent the Evening at my own Lodgings.
 


5. Dined at Mrs. Dawson’s & Spent the Evening at my own Lodgings.


   
   The Virginia Gazette reported: “Friday, August 5. This Day the Commissioners on Behalf of this Colony, to attend the General Congress at Philadelphia the 5th of next Month, were appointed by Ballot, and are as follows, viz. The Honourable Peyton Randolph, Esq; Moderator of the present Meeting, Richard Henry Lee, George Washington, Patrick Henry, Richard Bland, Benjamin Harrison, and Edmund Pendleton, Esquires; and a Sum of Money, amounting nearly to [£]1000 (Va. Gaz., P&D, 4 Aug. 1774). The convention voted to ask for a contribution of £15 from each of the 61 counties (MAYSDavid John Mays. Edmund Pendleton, 1721–1803: A Biography. 2 vols. Cambridge, Mass., 1952., 1:277). GW’s “proportion of the Sum voted” was £90 13s. 9d., which he received on the day he entered Philadelphia (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 30).



 


6. Dined at Mrs. Campbells & Spent the Evening at my own Lodgings.



   
   On this day the convention adjourned, after a nonimportation, nonexportation association had been “unanimously resolved upon and agreed to” (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 1:231–35). Unless Britain repealed its new laws applying to Boston and Massachusetts, Virginia would stop all British imports, including slaves (but excluding medicines), beginning 1 Nov. 1774, and would end all export of tobacco to Britain beginning 1 Aug. 1775. The associators also agreed to foster county enforcement committees, encourage all merchants to sign the association and boycott those who would not, prevent inflated prices, support Boston with contributions, refrain from drinking tea, and empower the moderator to reconvene the convention when he thought necessary. These articles of association became the basis for those adopted for all of the colonies by the First Continental Congress in Oct. 1774.



 


7. Left Williamsburg abt. 9 Oclock & got up to Colo. Bassets to Dinner where I stayd the remaining part of the Day & Night.
 


8th. Left Colo. Bassetts. Visited my own Plantn. in King Wm. & Mr. Custis’s in King & Queen. Dind at King Wm. Ct. House & lodged at Tods Bridge.
 


9. Breakfasted at Roys Ord[inar]y. Dined and lodged at Colo. Lewis’s in Fredericksburg.
 


10. Breakfasted at Tylers on Acquiae & Dined at home.
 


11. At home all day. Miss Calvert here.
 


12. At home all day. Miss Carlyle & her Sister Nancy came here. Mr. Willis also dind here, & went away afterwds.
 


13. I rid to the Neck Plantation & came home by Muddy hole.
 


14. Went to Pohick Church with Mr. Custis. Found Messrs. Carlyle, Dalton, Ramsay, Adam, & Doctr. Rumney here upon my return. Doctr. Craik also came in the Afternoon.
 


15. Went in Compa. with the aforementd. Gentlemen to Colo. Fairfax’s Sale. Mr. Ramsay, Mr. Dalton, & Doctr. Craik came home with me—the Rest did not. Miss Carlyle & her Sister went aw[a]y.

	
   
   Francis Willis, Jr. (1745–1828), had advertised a sale, to take place on this date, of the household and kitchen furniture from Belvoir. He also placed an advertisement for rental of the mansion house itself with its 2,000 acres and several fisheries (Va. Gaz., P&D, 2 June 1774). GW wrote George William Fairfax that he feared the latter would be disappointed in Willis’s

   estimate of the rental value of Belvoir and he was not optimistic about the prospects of leasing the house and land, for “there are very few People who are of ability to pay a Rent equivalent to the Interest of the Money which such buildings may have cost, who are not either already provided with a Seat, or would choose to buy one, in order to Improve it . . . & as to your Fishery at the Racoon Branch, I think you will be disappointed there likewise as there is no Landing on this side the River that Rents for more than one half of what you expect for that. . . . I have already advertizd the Publick of this matter, also of the Sale of your Furniture, as you may see, by the Inclosd Gazette. . . . The Advertisements are in Mrs. Rinds Gazette also & the one relative to Renting shall be put into the Papers of Maryland & Pensylvania whilst the other is already printed in hand Bills, & shall be distributed in the several Counties & Parts round about us” (10–15 June 1774, PPRF).



 


16. Ramsay Dalton & the Doctr. went away after Breakfast.
   
   
   On this day GW paid £4 to Col. Thomas Ludwell Lee “for a Card Table wch. he bot. at Colo. Fairfaxs. Sale & let me have.” He also received from Dr. Craik £8 “for a Wilton Carpet bot. at Colo. Fairfax’s Sale” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 121).


 


17. I rid to Doeg Run, Muddy hole, Mill, & Poseys Plantns.
 


18. Rid to the Plantation’s in the Neck. Found Mr. Fitzhugh here upon my Return.
 


19. Mr. Fitzhugh went away after Breakfast.
 


20. Rid with Mrs. Washn. to Alexa. & returnd to Dinner.
 


21. At home all day. Mr. Moylan, Doctr. Craik, & Mr. Fitzgerald Dind here. The latter went away.

   
   Mr. Moylan may be Stephen Moylan (1737–1811) or his brother James, merchants of Philadelphia (GRIFFINMartin I. J. Griffin. Stephen Moylan: Muster-Master General, Secretary and Aide-de-Camp to Washington, Quartermaster-General, Colonel of Fourth Pennsylvania Light Dragoons and Brigadier-General of the War for American Independence. Philadelphia, 1909., 2).


 


22. Doctr. Craik went away after Breakfast, & Mr. Moyland after Dinner havg. Rid with [him] to Shew Belvoir.
 


23. At home all day alone.
 


24. At home all day alone.
 


25. Ditto. Mrs. Slaughter dind here.
 


26. Ditto. All day alone.
 



   
   
27. Went to the Barbacue at Accatinck.
 


28. Went to Pohick Church. Messrs. Stuart, Herbert, Mease, Doctr. Jenifer Mr. Stone & Mr. Digges dind here. The first three stayed all Night.


   
   Dr. Walter Hanson Jenifer (1751–1785) was a son of Daniel Jenifer (1727–1795) and grandson of Dr. Daniel Jenifer, of Charles County, Md. Jenifer’s aunt, Elizabeth Jenifer, married David Stone (1709–1773) of Poynton Manor, Charles County, Md., by whom she had six sons, one of whom is probably the Mr. Stone who appears here.



 


29. The above Gentn. went away after Breakfast.
 


30. Colo. Pendleton, Mr. Henry, Colo. Mason & Mr. Thos. Triplet came in the Eveng. & stayd all Night.


   
   Edmund Pendleton (1721–1803), a member of the House of Burgesses since 1752, was one of the most influential men in Virginia. Although a leader of the conservatives, he staunchly supported the rights of the colonists and was elected one of Virginia’s delegates to the First Continental Congress. He and Patrick Henry, often political opponents, met by prearrangement at Pendleton’s

plantation in Caroline County 29 Aug. to travel together to Philadelphia, stopping at Mount Vernon on the way (WILLISONGeorge F. Willison. Patrick Henry and His World. Garden City, N.Y., 1969., 232).



 


31. All the above Gentlemen dind here, after which with Colo. Pendleton, & Mr. Henry I set out on my journey for Phila. & reachd uppr. Marlbro.


   
   According to Pendleton, Mrs. Washington sent the delegates off with an admonition to stand firm in their demands against the British ministry (HENRYWilliam Wirt Henry, ed. Patrick Henry: Life, Correspondence and Speeches. 3 vols. New York, 1891., 1:213).



